UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1674


BISMARK KWAKU TORKORNOO,

                    Plaintiff - Appellant,

             v.

NINA HELWIG, Esq.; JOHN C. MONAHAN, Esq.; MARY TORKORNOO;
JACQUELINE EMANGA NGOLE, Esq.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cv-02652-TDC)


Submitted: August 17, 2017                                        Decided: August 25, 2017


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bismark Kwaku Torkornoo seeks to appeal the district court’s order granting in

part and denying in part his motion to enforce this Court’s judgment and mandate. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Torkornoo seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.   We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                           2